Citation Nr: 0803993	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  95-01 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
residuals of a total laryngectomy, left modified radical neck 
dissection and right modified radical neck dissection, 
performed on June 18, 1999.   


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The veteran served on active duty from January 1961 to 
December 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas, which denied the benefit sought on 
appeal.  In a September 2002 decision, the Board denied the 
veteran's claim.                 

The veteran appealed the September 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 2003, the parties submitted a Joint Motion to Vacate 
the Board Decision and to Remand for Readjudication.  By a 
June 2003 Order, the Court granted the parties' joint motion, 
vacated the Board's September 2002 decision, and remanded the 
case to the Board for readjudication of the claim consistent 
with the considerations discussed in the joint motion.  

In an April 2004 decision, the Board remanded this case for 
additional development.  By an April 2005 decision, the Board 
denied the veteran's claim for section 1151 compensation.  
The veteran then appealed the Board's April 2005 decision to 
the Court.  In an August 2007 memorandum decision, the Court 
reversed the part of the Board's April 2005 decision that 
determined that the absence of a signed consent form for the 
VA surgery performed on June 18, 1999 was not negligence, 
given the multiple statements from different clinicians who 
attested at various times that the veteran was advised of the 
nature of the surgery and that he consented to the procedure 
in question.  The Court remanded the case for action 
consistent with the Court's decision.  A September 2007 Court 
order entered that judgment.  


FINDINGS OF FACT

1.  Residuals of the veteran's total laryngectomy, left 
modified radical neck dissection and right modified radical 
neck dissection, performed on June 18, 1999, include injury 
to the right spinal accessory nerve with right trapezium 
weakness and limited range of motion of the right shoulder, 
and damage to a nerve in the veteran's neck which limits 
movement of his left shoulder.      

2.  While the record contains multiple statements from 
different clinicians who attested at various times that the 
veteran was advised of the nature of the surgery on June 18, 
1999 and that he consented to the procedure, the record does 
not contain a consent form signed by the veteran for the 
surgical procedure in question; pursuant to the Court order 
noted above, such absence of singed consent constitutes 
negligence.  


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals of the veteran's total 
laryngectomy, left modified radical neck dissection and right 
modified radical neck dissection, performed on June 18, 1999, 
including injury to the right spinal accessory nerve with 
right trapezium weakness and limited range of motion of the 
right shoulder, and damage to a nerve in the veteran's neck 
which limits movement of his left shoulder, is warranted.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 17.32 
(2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of a 
total laryngectomy, left modified radical neck dissection and 
right modified radical neck dissection, performed on June 18, 
1999.  Therefore, no further development is needed with 
regard to this appeal.

II.  Factual Background

The veteran has offered contentions during a July 2002 
hearing before the undersigned Veterans Law Judge and in 
various statements.  In this regard, the veteran maintains 
that he never signed a consent form for the June 18, 1999, 
surgical procedure.  He acknowledged that he did consent to a 
procedure performed on June 11, 1999, but that he never 
signed such a form for June 18, 1999, and that he would never 
have consented to such an extensive a procedure as was 
performed on June 18, 1999.  In addition, he testified that 
he thought that the June 18, 1999, procedure would be the 
same as the one performed on June 11, 1999, and that he then 
planned to take his biopsies and get another opinion about 
his treatment options.

The veteran has identified the additional disorders 
purportedly resulting from the June 18, 1999, surgery as a 
knot on the left side of the face (that covers the jaw); 
swelling and choking of the throat; severance of a nerve of 
the right arm; bilateral visual impairment of blurring; 
headaches (temples, forehead, back of head); blood clot in 
the jugular vein; dizziness with blackouts; weakness in the 
legs, knees, and feet; and limitation of motion of the left 
shoulder.

The medical evidence on file reflects that the veteran sought 
treatment in April 1999 for complaints of a sore throat, 
hoarseness, headaches, productive cough, dark blood noted in 
his phlegm, and weight loss.  It was also noted that the 
right side of his neck had been swollen for the past two 
months.  Records from later that month reflect that it was 
believed his symptoms were caused by the growth in his 
throat, and that laryngeal cancer was suspected.  It was 
stated that observation would not be useful, and that 
treatment should include diagnostic studies and treatment. 
Moreover, it was stated that, with the fixation of the right 
cord and presence of cervical adenopathy, the veteran was 
staged at least "T3N2A," and that he would be a poor 
radiation therapy or chemotherapy candidate.  The best 
prognosis was believed to be a surgical excision and probable 
post-operative radiation therapy. 

Subsequent records dated June 11, 1999, note that the veteran 
had refused the original offer of a tracheotomy with direct 
laryngoscopy and biopsy, and that he returned two days prior 
to his current admission complaining of severe odonophasia, 
dysphasia, weight loss, and mild difficulty breathing.  He 
was admitted and initially refused tracheotomy and biopsy of 
laryngeal lesion, but he decided to have this procedure on 
June 11, 1999.  It was noted that all of the risks and 
benefits of this procedure were discussed with the veteran, 
and that he wished to proceed.  Also on file is a consent 
form signed by the veteran, and dated June 11, 1999.  This 
form reflects that the operation or procedure was identified 
as awake tracheotomy, direct laryngoscopy, esomagoscopy, and 
biopsy; that the nature and purpose of this procedure was to 
establish airway, evaluate lesion, and take biopsies.  A 
physician stated that he counseled the veteran as to the 
nature of the procedure, as well as the attendant risks, and 
provided a list thereof. The veteran asserted that he 
understood the proposed procedure, attendant risks, expected 
results, and that he requested such procedure be performed.

VA medical records dated June 15, 1999, note that the 
preliminary pathology had revealed a "T4N2B" lesion, and 
that the veteran was advised that the treatment for this 
lesion would be total laryngectomy, bilateral neck 
dissections with post-op radiation therapy.  The VA medical 
records reveal that between June 15 and 18, 1999, the veteran 
was seen by a VA speech pathologist, an ear nose and throat 
surgeon, a social worker, a dietician, and an 
anesthesiologist.  On June 18, 1999, he received a total 
laryngectomy with right modified radical neck dissection, 
with sacrifice of SCM and IJ, left lateral neck dissection.  
The record does not contain a signed consent form by the 
veteran for this latter surgery.   

In a statement from A.D.G., M.D., a VA staff physician, dated 
in December 1999, Dr. G. indicated that she had treated the 
veteran since July 1999.  According to Dr. G., secondary to 
the surgery performed on June 18, 1999 (total laryngectomy, 
left modified radical neck dissection and right modified 
radical neck dissection), the veteran had damage to a nerve 
in his neck which limited movement of his left shoulder.  He 
also had facial disfigurement due to the surgery, and had a 
permanent tracheostomy.  The veteran used an electric voice 
box for speech due to the removal of his vocal cords.    

A December 1999 statement from the VA Medical Center (VAMC) 
Director noted, in part, that a comprehensive review of the 
veteran's medical record did not find a signed consent form 
for the June 18, 1999, surgery. 

In September 2004, a VA examination of the veteran's 
esophagus and related areas was conducted.  The resulting 
impression addressed the veteran's contentions.

The knot on the left side of the veteran's face was most 
likely post-surgical soft tissue thickening.  This was likely 
a normal reaction to extensive surgery which involved no 
negligence, carelessness or lack of proper skill.

There was no evidence of persistent clot formation in the 
veteran's neck, as evidenced by the lack of edema throughout 
the neck.

The veteran's symptoms of intermittent spasm followed by 
ability to eat normal food were atypical of the dysphagia 
resulting from laryngectomy.  His excellent alaryngeal speech 
was indicative of no significant post-operative pharyngeal or 
hypopharyngeal muscular incoordination due to the amount of 
air which was needed to be generated for esophageal speech.  
There was no weight loss and the veteran appeared to be well 
nourished.

The motion of the veteran's left shoulder was somewhat 
limited due to scar tissue. Intact shoulder shrug provided 
evidence that the 11th cranial nerve was intact. Some 
shoulder dysfunction was possible after the necessary 
extensive surgery for cancer on June 18, 1999.  However, no 
specific nerve dysfunction was evident on the examination.

There was no evidence of a severance of a nerve in the right 
arm on the examination.

The examiner concluded that evidence supported that it was 
not as likely as not that the veteran was injured by any 
management/surgery that he received for treatment of his 
laryngeal cancer.  His subjective complaint might be related 
to the cancer and subsequent post-operative scarring after 
such required surgical treatment.  However, there was no 
evidence of proximate cause of injury by carelessness, 
negligence, lack of proper skill, error in judgment or fault.  
In fact, the veteran's survival for five years without 
evidence of recurrent regional and/or distant metastatic 
tumor spread, despite his refusal of the indicated post-
operative radiation therapy, demonstrated that the surgery 
was very adequate and timely.

In September 2004, the veteran underwent a VA orthopedic 
examination.  At that time, the examiner provided that the 
veteran clarified from the onset that the problem was with 
his right shoulder.  The pertinent impression was right 
accessory neuropathic spinal nerve injury with right 
trapezium weakness; probable neuropathic pain process through 
right spinal accessory nerve and trapezium with limited range 
of motion, right shoulder; and bursitis versus tendonitis, 
right shoulder, with limited range of motion and persistent 
weakness.

The examiner concluded that based on provided medical records 
and the current examination results, it was at least as 
likely as not that the veteran's current difficulty with 
regard to the right shoulder was caused by the surgical 
treatment of June 18, 1999.  It was noted that injury to the 
right spinal accessory nerve was documented by 
electrodiagnostic evaluation and was consistent with the 
surgical treatment rendered.  Thus, it was the examiner's 
opinion that it was at least as likely as not that the 
additional disability was approximately (sic) caused by the 
surgery, but was not necessarily the result of careless 
negligence, lack of proper skill, error in judgment or 
similar instance at fault.  It was further noted that the 
extensive surgery described had a certain incidence of injury 
to the nerves, arteries and veins, as well as other 
structures in the cervical region but an injury of this kind 
would be considered a complication of the surgery, but not 
negligence or outside of the standard of care.



III.  Analysis

Section 11151 of title 38, U.S. Code, provides for payment of 
compensation to a veteran who has incurred an additional 
disability or aggravation of an existing disability as the 
result of VA hospital care, medical or surgical treatment, 
examination, or vocational rehabilitation and not the result 
of willful misconduct by the veteran.  38 U.S.C.A. § 1151.  
The evidence must show that there was "carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault" by VA that resulted in the 
additional disability, or that the disability was proximately 
caused by an event not reasonably foreseeable.  38 U.S.C. 
§ 1151(a)(1)(A), (B); see 38 C.F.R. §§ 3.358, 3.361 (2007).  
One way to establish negligence on the part of VA in 
furnishing medical care or surgical treatment is to show that 
the patient did not provide informed consent for the 
treatment or procedures.  See 38 C.F.R. § 3.361(d)(1)(ii).  
Section 3.361(d) states in pertinent part:           

(d) Establishing the proximate cause of 
additional disability or death.  The proximate 
cause of disability or death is the action or 
event that directly caused the disability or 
death, as distinguished from a remote 
contributing cause. 
(1) Care, treatment, or examination.  To 
establish that carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on VA's part 
in furnishing hospital care, medical or 
surgical treatment, or examination 
proximately caused a veteran's additional 
disability or death, it must be shown 
that the hospital care, medical or 
surgical treatment, or examination caused 
the veteran's additional disability 
. . . and
(i) VA failed to exercise the degree of 
care that would be expected of a 
reasonable health care provider; or
(ii) VA furnished the hospital care, 
medical or surgical treatment, or 
examination without the veteran's or, in 
appropriate cases, the veteran's 
representative's informed consent.  To 
determine whether there was informed 
consent, VA will consider whether the 
health care providers substantially 
complied with the requirements of § 17.32 
of this chapter.  Minor deviations from 
the requirements of § 17.32 of this 
chapter that are immaterial under the 
circumstances of a case will not defeat a 
finding of informed consent.  Consent may 
be express (i.e. given orally or in 
writing) or implied under the 
circumstances specified in § 17.32(b) of 
this chapter, as in emergency situations.    

38 C.F.R. § 3.361(d)(1)(i), (ii) (emphasis added); see also 
Murrey v. United States, 73 F.3d 1448, 1451 (7th Cir. 1996)( 
"Failing to advise . . . of the risks of a medical procedure 
. . . is classified as a tort of negligence . . . "); Keir 
v. United States, 853 F.2d 398, 411 (6th Cir. 1988) (stating 
that claim of absence of informed consent is negligence 
claim).       

VA regulation 38 C.F.R. § 17.32(d) (2007) requires that 
informed consent be obtained as follows: 

(1) The informed consent process must be 
appropriately documented in the medical 
record.  In addition, signature consent is 
required for all diagnostic and therapeutic 
treatments or procedures that:    
(i) Require the use of sedation;
(ii) Require anesthesia or narcotic 
analgesia;
(iii) Are considered to produce significant 
discomfort to the patient;
(iv) Have a significant risk of 
complication or morbidity;
(v) Require injections of any substance 
into a joint space r body cavity; or
(vi) Involve testing for Human 
Immunodeficiency virus (HIV).
(2) The patient's or surrogate's signature on 
a VA-authorized consent form must be 
witnessed.  The witness' signature only 
attests to the fact that he or she saw the 
patient or surrogate and the practitioner sign 
the form . . .  The signed form must be filed 
in the patient's medical record . . .  If 
there is a change in the patient's condition 
that might alter the diagnostic or 
therapeutic decision, the consent is 
automatically rescinded.   

38 C.F.R. § 17.32(d)(1) and (2) (emphasis added).  Thus, one 
way to establish negligence by VA in furnishing medical care 
is to show that the medical care caused the additional 
disability and "VA furnished the hospital care . . . without 
the veteran's . . . informed consent."  38 C.F.R. 
§ 3.361(d)(1)(ii).      

In this case, the Board finds that the evidence of record is 
in relative equipoise as to whether the July 18, 1999, 
surgical procedure resulted in additional disabilities.  In 
the December 1999 statement from Dr. A.D.G., Dr. G. indicated 
that due to the veteran's June 18, 1999, total laryngectomy, 
the veteran had damage to a nerve in his neck which limited 
movement of his left shoulder.  However, in the September 
2004 VA examination of the veteran's esophagus and related 
areas, the examiner stated that the motion of the veteran's 
left shoulder was somewhat limited due to scar tissue and 
that intact shoulder shrug provided evidence that the 11th 
cranial nerve was intact.  The examiner also noted that 
although some shoulder dysfunction was possible after the 
necessary extensive surgery for cancer on June 18, 1999, no 
specific nerve dysfunction was evident on the examination.  

The Board further recognizes that in the September 2004 VA 
examination, the examiner indicted that there was no evidence 
of a severance of a nerve in the veteran's right arm on the 
examination.  However, in the September 2004 orthopedic 
examination report, the examiner specifically concluded that 
as a result of the veteran's surgery on June 18, 1999, the 
veteran's right accessory spinal nerve was injured with 
resulting right trapezium weakness and limited range of 
motion of the right shoulder.  

In light of the above, the Board finds that in reading all of 
the opinions together, what emerges is positive and negative 
evidence that is in relative equipoise as to whether the 
veteran suffered additional disabilities as a result of VA 
medical treatment provided on June 18, 1999.  Thus, with the 
application of the doctrine of reasonable doubt, the Board 
concludes that the veteran is deemed to have suffered 
additional disabilities from the July 18, 1999, surgery at 
the VAMC, to include injury to the right spinal accessory 
nerve with right trapezium weakness and limited range of 
motion of the right shoulder, and damage to a nerve in the 
veteran's neck which limits movement of his left shoulder.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.       

Given that the Board finds that the veteran suffered 
additional disabilities as a result of VA medical treatment, 
the question before the Board is whether the veteran's 
additional disabilities that were proximately caused by the 
June 18, 1999, surgery at a VAMC were the result of 
negligence.  

Unlike some medical treatments and procedures where oral 
consent may be accepted, VA regulations require that for more 
invasive procedures or surgeries such as the veteran's, 
"signature consent" on a "VA-authorized consent form" must 
be obtained and witnessed, and filed in the patient's medical 
records.  38 C.F.R. §§ 3.361(d)(1)(ii), (2), and 17.32 
(d)(1), (2).  In this regard, the veteran has consistently 
asserted since the month following his surgery that he did 
not consent to the specific surgery that was performed on 
June 18, 1999.  The Board concedes that an executed signature 
consent form is not in the veteran's medical records for the 
June 18, 1999, total laryngectomy and bilateral neck 
dissection that resulted in his additional disabilities.  As 
unequivocally set forth in 38 C.F.R. § 17.32(d)(1) and (2), 
informed signature consent must be obtained by VA before 
performing surgical procedures of this nature, and that 
written consent must be filed in the patient's medical 
records.  In this case, there was no substantial compliance 
with the requirements of § 17.32 because there is no 
documented evidence of signed informed consent in the 
veteran's file for the June 18, 1999, surgery.  See 38 C.F.R. 
§ 3.361(d)(1)(ii) (to determine whether there was informed 
consent, VA considers whether healthcare providers 
substantially complied with requirements of § 17.32).  

Notwithstanding multiple statements from different clinicians 
who attested at various times that the veteran was advised of 
the nature of the surgery in question and that he consented 
to the procedure, the record does not contain a consent form 
signed by the veteran for the surgical procedure performed on 
June 18, 1999.   Pursuant to the Court Order noted above, 
absent the veteran's signed informed consent, VA is deemed to 
have acted negligently in causing his additional 
disabilities.  See 38 C.F.R. § 3.361(d)(1)(ii), (2), and 
17.32(d)(1), (2).  Thus, the Board finds that VA furnished 
the surgical treatment that caused additional disabilities, 
to include injury to the right spinal accessory nerve with 
right trapezium weakness and limited range of motion of the 
right shoulder, and damage to a nerve in the veteran's neck 
which limits movement of his left shoulder, without the 
veteran's informed consent.  As such, there was fault on VA's 
part in furnishing the surgical treatment on June 18, 1999, 
and the Board therefore concludes that the criteria for 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for the residuals of a total laryngectomy, left 
modified radical neck dissection and right modified radical 
neck dissection, performed on June 18, 1999, to include 
injury to the right spinal accessory nerve with right 
trapezium weakness and limited range of motion of the right 
shoulder, and damage to a nerve in the veteran's neck which 
limits movement of his left shoulder, have been met.         


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for the residuals of a total laryngectomy, left 
modified radical neck dissection and right modified radical 
neck dissection, performed on June 18, 1999, to include 
injury to the right spinal accessory nerve with right 
trapezium weakness and limited range of motion of the right 
shoulder, and damage to a nerve in the veteran's neck which 
limits movement of his left shoulder, are granted.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


